DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2019 and 4/29/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-6, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2020/0081275.
Regarding claim 1, Kim discloses a spatial light modulator ([0006], Fig 1, optical modulation device) comprising: an optical resonator [0008] comprising a layer of a phase change material (200) sandwiched between (Fig 1) a first cladding layer of silicon nitride ([0087], 250) and a second cladding layer of silicon nitride ([0087], 150).
Regarding claim 2, Kim discloses further comprising an electrode located on a back side of the optical resonator ([0080], M10 functions as electrodes) and a heating element composed of a metal nitride located on a front side of the optical resonator ([0104], plurality of heating elements respectively contacting the plurality of mirror elements M10). 
Regarding claim 3, Kim discloses wherein the electrode forms an interface with a surface of the first cladding layer ([0080], electrical connection stretches between N10 and M10), and the heating element forms an interface with a surface of the second cladding layer (Fig 1 shows M10 connected to layer 150), and the heating element is located in a cavity of a metal nitride structure that is located on the second cladding layer (Fig 1 shows M10 connected to layer 150 and within each hole filled within array 100).
Regarding claim 4, Kim discloses wherein the electrode is composed of a thermally conductive metal [0080] or metal nitride.
Regarding claim 5, Kim discloses wherein the thermally conductive metal or metal nitride that provides the electrode is composed of platinum [0080].
(Fig 1, [0087], layer 150 above M10 is described as silicon nitride).
Regarding claim 9, Kim discloses wherein the metal nitride is titanium nitride [0019].
Regarding claim 10, Kim discloses further comprising a heating element composed of a metal nitride located on a back side of the optical resonator ([0104], plurality of heating elements respectively contacting the plurality of mirror elements M10), and a front side of the optical resonator is physically exposed (Fig 1 shows each mirror element within M10 is exposed with respect to a plan view).
Regarding claim 11, Kim discloses wherein the optical resonator (200) is located in a cavity of a metal nitride structure (Fig 1 shows layer 200 surrounded and enclosed by layer 150 and layer 250).
Regarding claim 14, Kim discloses wherein the metal nitride is titanium nitride [0019].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2020/0081275 in view of Han et al. US 2017/0168327.
Regarding claim 7, Kim discloses the invention as described in claim 2 but does not teach wherein the phase change material is a chalcogenide. However, in a similar field, Han teaches wherein the phase change material is a chalcogenide ([0098], active layer 130, chalcogenide nanoplate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Kim with the materials of Han to improve modulation efficiency (Han, [0101]). 
Regarding claim 8, Kim in view of Han describes the invention as described in claim 7 and Han further teaches wherein the chalcogenide is a GeSbTe alloy (GST), a ([0098], layer 130 include InSe and includes molybdenum selenide) or an AgInSbTe alloy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Kim with the materials of Han to improve modulation efficiency (Han, [0101]). 
Regarding claim 12, Kim discloses the invention as described in claim 10 but does not teach wherein the phase change material is a chalcogenide. However, in a similar field, Han teaches wherein the phase change material is a chalcogenide ([0098], active layer 130, chalcogenide nanoplate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Kim with the materials of Han to improve modulation efficiency (Han, [0101]). 
Regarding claim 13, Kim in view of Han describes the invention as described in claim 12 and Han further teaches wherein the chalcogenide is a GeSbTe alloy (GST), a SbTe alloy, GeTe alloy, an InSe alloy ([0098], layer 130 include InSe and includes molybdenum selenide) or an AgInSbTe alloy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Kim with the materials of Han to improve modulation efficiency (Han, [0101]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2020/0081275 in view of Cheng et al. US 2011/0097825.
([0066], cladding layer thickness 5 to 10nm), and the layer of the phase change material has a thickness from 5 nm to 200 nm ([0066], phase change material thickness less than 30nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Kim with the materials of Cheng for better thermal stability (Cheng, [0078]).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2020/0081275 in view of Chen et al. 2007/0148855.
Regarding claim 16, Kim discloses a spatial light modulator ([0006], Fig 1, optical modulation device) comprising: an optical resonator [0008] comprising a layer (200) sandwiched between (Fig 1) a first cladding layer of silicon nitride ([0087], 250) and a second cladding layer of silicon nitride ([0087], 150) but not does not teach that a GeSbTe alloy (GST). However, Chen teaches a GeSbTe alloy (GST) [0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the optical device of Kim with the materials of Chen to avoid resistance variation (Chen, [0083]).
Regarding claim 17, Kim discloses further comprising an electrode located on a back side of the optical resonator ([0080], M10 functions as electrodes) and a heating ([0104], plurality of heating elements respectively contacting the plurality of mirror elements M10). 
Regarding claim 18, Kim discloses wherein the electrode is composed of platinum [0080] and the metal nitride is titanium nitride [0019].
Regarding claim 19, Kim discloses further comprising a heating element composed of a metal nitride located on a back side of the optical resonator ([0104], plurality of heating elements respectively contacting the plurality of mirror elements M10), and a front side of the optical resonator is physically exposed (Fig 1 shows each mirror element within M10 is exposed with respect to a plan view).
Regarding claim 20, Kim discloses wherein the metal nitride is titanium nitride [0019].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872